UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-503777 FLATBUSH FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) FEDERAL 11-3700733 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2, BROOKLYN, NEW YORK11210 (Address of principal executive offices) (718) 859-6800 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x APPLICABLE ONLY TO CORPORATE ISSUERS As ofAugust 14, 2009the Registrant had outstanding 2,736,907 shares of common stock. FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES INDEX Page Number PART I – FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at June 30, 2009 and December31, 2008 (Unaudited) 1 Consolidated Statements of Income for the Three months and Six months ended June 30, 2009 and 2008 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three months and Six months ended June 30, 2009 and 2008 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three months and Six months ended June 30, 2009 and 2008 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 – 14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 – 21 Item 3: Quantitative and Qualitative Disclosure About Market Risk 22 Item 4T: Controls and Procedures 22 PART II – OTHER INFORMATION Item 1: Legal Proceedings 23 Item 1A: Risk Factors 23 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3: Defaults upon Senior Securities 23 Item 4: Submission of Matters to a Vote of Securities Holders 23-24 Item 5: Other Information 24 Item 6: Exhibits 24 SIGNATURES 25 Index PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December31, ASSETS Cash and amounts due from depository institutions $ $ Interest earning deposits in other banks Federal Funds sold Cash and cash equivalents Mortgage-backed securities held to maturity; fair value of $33,109,866in (2009) and $33,975,054 in (2008) Loans receivable, net of allowance for loan losses of $209,421 in (2009) and $190,630 in (2008) Premises and equipment Federal Home Loan Bank of New York stock Accrued interest receivable Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Federal Home Loan Bank of New York advances Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Stockholders’ equity: Preferred stock $0.01 par value; 1,000,000 shares authorized; none issued and outstanding Common stock $0.01 par value;authorized 9,000,000 shares; issued (2009 and 2008) 2,799,657 shares; outstanding (2009) 2,736,907 and (2008)2,737,907 shares 27,998 27,998 Paid-in capital Retained earnings Unearned employees’ stock ownership plan (ESOP) shares ) ) Treasury stock, 62,750, (2009) and 61,750, (2008) shares ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 1 Index FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended Six months ended June 30, June 30, Interest Income Loans, including fees $ Mortgage-backed securities Investments Other interest earning assets Total interest income Interest Expense Deposits Borrowings Total interest expense Net Interest Income Provision for loan losses 66 66 Net interest income after provision for loan losses Non-interest income Fees and service charges BOLI income Other Total non-interest income Non-interest expenses Salaries and employee benefits Net occupancy expense of premises Equipment Directors’ compensation Professional fees Other insurance premiums Other Total non-interest expenses (Loss), income before income tax (benefit) ) Income tax (benefit), expense ) Net income $ Net incomeper common share – Basic and diluted $ Weighted average number of shares outstanding – Basic and diluted See notes to consolidated financial statements. 2 Index FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended June 30, Six months ended June 30, Net Income $ Other comprehensive income,net of income taxes: Benefit Plans Deferred income taxes ) Comprehensive income $ See notes to consolidated financial statements. 3 Index FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS
